Exhibit 10.19
Cooper US, Inc.
Restricted Stock Agreement
This Agreement is made as of the ___ day of                     , 20___ between
Cooper US, Inc., a Delaware Corporation, having its principal place of business
in Houston, Texas (the “Company”) and                      an Executive of the
Company (“Executive”). All capitalized terms used in this Agreement are as
defined in the Cooper Industries Stock Incentive Plan (the “Plan”), unless
otherwise defined in this Agreement.
     1. Restricted Stock Award. Pursuant to Section VIII of the Plan, the
Company hereby grants to the Executive, as of the date hereof,
                     restricted stock units (“Restricted Stock Units”), subject
to the restrictions set forth in this Agreement (“Restricted Stock Award”). Upon
termination of the restrictions related thereto, each Restricted Stock Unit
shall be converted into one Class A Common Share of Cooper Industries, Ltd., par
value $.01 per share (“Common Shares”).
     2. Vesting of Restricted Stock Award. Except as provided in Paragraphs 4(b)
and 6 of this Agreement, the Restricted Stock Units shall vest in accordance
with the following schedule, provided the Executive is actively employed by the
Company on the dates the restrictions lapse:

      Date Restrictions Lapse   Common Shares to be Issued
 
   
Total Restricted Stock Award
   

     On the date restrictions lapse, the Company shall cause its parent, Cooper
Industries, Ltd. to issue a stock certificate or book entry shares in the
Executive’s name for the designated number of Common Shares less any Common
Shares used to satisfy tax withholding obligations pursuant to Paragraph 5.

 



--------------------------------------------------------------------------------



 



     3. Dividends and Dividend Equivalents. Subject to the terms and conditions
established by the Board of Directors of Cooper Industries, Ltd. for payment of
dividends on Common Shares, upon distribution of the Restricted Stock units
following the lapse of applicable restrictions, the Company shall pay to the
Executive in cash an amount equal to the aggregate amount of cash dividends the
Executive would have received had the Executive been the owner of record of all
such Restricted Stock Units from the date of this Agreement to the date of
distribution.
     4. Restrictions and Limitations. The Executive hereby accepts the
Restricted Stock Award and agrees to the following restrictions on such
Restricted Stock Award.
     (a) Forfeiture. Except as provided in (b) below, if the Executive’s active
employment with the Company terminates for any reason, Restricted Stock Units
not yet vested pursuant to Paragraph 2 on the effective date of the Executive’s
termination shall be forfeited by the Executive.
     (b) Termination Upon Death or Disability. In the event of the Executive’s
death or permanent and total disability as determined under Cooper’s Group
Long-Term Disability Benefit Plan, all Restricted Stock Units not yet vested
pursuant to Paragraph 2 on the date of Executive’s death or disability shall
immediately vest and all restrictions on such Units shall terminate. The Company
shall cause Cooper Industries, Ltd. to issue Common Shares in the Executive’s
name for any such Restricted Stock Units and such Common Shares shall be issued
to the Executive as soon as practicable after the date of Executive’s separation
from service (as defined in Section 409A of the Internal Revenue Code) following
his death or permanent or total disability.
     (c) Limitations on Transferability. The Executive shall not sell, exchange,
transfer, pledge, hypothecate or otherwise dispose of the Restricted Stock Units
prior to the lapse of restrictions in accordance with Paragraph 2 of this
Agreement.
     5. Tax. Upon the issuance of Common Shares to the Executive for Restricted
Stock Units under this Agreement, the Executive shall pay the Company any taxes
required to be withheld by reason of the receipt of compensation resulting from
the issuance of such Common

 



--------------------------------------------------------------------------------



 



Shares. In lieu thereof, the Company shall have the right to retain, or the
Executive may direct the Company to retain, a sufficient number of Common Shares
to satisfy the Company’s withholding obligations, provided the value of the
Common Shares used to satisfy the withholding obligations does not exceed the
minimum required tax withholding for the transaction. The value of any Common
Shares used to satisfy the tax withholding requirement shall be determined by
the closing price of the Common Shares on the New York Stock Exchange on the
date the restrictions lapse (or if shares are not traded on the Exchange on such
date, then on the immediately preceding trading date).
     6. Change in Control. In the event of a Change in Control, all remaining
restrictions on Restricted Stock Units shall immediately lapse and payment or
distribution of the Restricted Stock Units shall be governed by the terms of the
Plan.
     7. Consideration. The parties agree that the consideration for any issuance
of Common Shares for Restricted Stock Units hereunder shall be past services by
the Executive having a value not less than the par value of such Common Shares.
     8. Plan Incorporated. The Executive acknowledges receipt of a copy of the
Plan, which is incorporated by reference into this Agreement. The Executive
agrees that this Restricted Stock Award shall be subject to all of the terms and
provisions of the Plan.
     9. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Executive.

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Executive has executed
this Agreement, all as of the date first above written.

         
 
  COOPER US, INC.      
 
       
 
 
 
   
 
  John W. Sparrow    
 
  Vice President, Compensation & Benefits    
 
       
 
  EXECUTIVE    
 
       
 
       
 
  (Name)    
 
  (Title)    

- 4 -